Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention III in the reply filed on 1/25/21 is acknowledged.
Claims 5 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/21.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase “a range in which the plurality of liquid feeding ports is located is larger than a range in which the plurality of liquid emission ports in the X direction” is unclear.  It is unclear how the X direction relates to the rest of the phrase.
Regarding claim 7, “the Y direction” lacks a proper antecedent basis.
Regarding claim 8, “a liquid injection head” has a double-inclusion issue because a liquid injection head was already introduced in parent claim 1.
Regarding claim 9, “a liquid injection head” has a double-inclusion issue because a liquid injection head was already introduced in parent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takata (US 2009/0058917 A1).
Regarding claim 1, Takata discloses a channel member (15, Figs. 2 and 4) that feeds liquid to a liquid injection head (16, Figs. 2 and 4) having a liquid introduction section oriented in a + Z direction that is a gravity direction (Liquid flows downwards [+Z direction] in a liquid introduction section of 16 to which 15 is connected.  See Figs. 2 and 4.), the channel member comprising: 
a liquid emission port coupled to the liquid introduction section to emit the liquid to the liquid introduction section (the portion of 15 that is connected to 16, Figs. 2 and 4); and 
a liquid feeding port (46, Fig. 4) that receives the liquid to feed the liquid to the liquid emission port (see Fig. 4), wherein 
the liquid emission port and the liquid feeding port have a same opening direction (see Figs. 2 and 4).
Regarding claim 3, Takata further discloses the channel member according to claim 1, wherein the plurality of liquid feeding ports is provided (Each color has a liquid feeding port.  See Figs. 3 and 4.), the plurality of liquid emission ports is provided (Each color has a liquid emission port.  See Figs. 3 and 4.), given that a direction orthogonal to the +Z direction is a Y direction (left-right, Fig. 3), and a direction orthogonal to the +Z direction and the Y direction is an X direction (front-rear, Fig. 3), the plurality of liquid emission ports is aligned in the Y direction (see Figs. 3 and 4), a range in which the plurality of liquid feeding ports is located is larger than a range in which the plurality of liquid emission ports in the X direction (see Figs. 3 and 4).
claim 4, Takata further discloses the channel member according to claim 1, further comprising a liquid channel that couples the liquid feeding port to the liquid emission port (see Fig. 4), wherein given that a direction orthogonal to the +Z direction is a Y direction (left-right, Fig. 3), and a direction orthogonal to the +Z direction and the Y direction is an X direction (front-rear, Fig. 3), the liquid channel includes a Y-direction channel extending in the Y direction and a Z-direction channel extending in a Z direction parallel to the +Z direction (Inherent in Fig. 4.  Otherwise, the channel in 15 would be 2D.).
Claim(s) 1-2 and 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurata et al. (US 2002/0039536 A1).
Regarding claim 1, Kurata discloses a channel member (B401, Figs. 15 and 22) that feeds liquid to a liquid injection head (B120, Figs. 15 and 22) having a liquid introduction section oriented in a + Z direction that is a gravity direction (Liquid flows downwards [+Z direction] in a liquid introduction section above head B120.  See Figs. 15 and 22.), the channel member comprising: 
a liquid emission port coupled to the liquid introduction section to emit the liquid to the liquid introduction section (see Fig. 22); and 
a liquid feeding port (see port accommodating needle B122, Fig. 15) that receives the liquid to feed the liquid to the liquid emission port (inherent in Fig. 15), wherein 
the liquid emission port and the liquid feeding port have a same opening direction (downward, Fig. 22).
claim 2, Kurata further discloses the channel member according to claim 1, wherein the liquid feeding port is located on a -Z direction side opposite to the +Z direction side relative to the liquid emission port (see Figs. 15 and 22).
Regarding claim 8, Kurata further discloses a head unit comprising: the channel member according to claim 1 (see Fig. 15); and a liquid injection head having a liquid introduction section oriented in a +Z direction that is a gravity direction (see Figs. 15 and 22), wherein the liquid feeding port is located on a -Z direction side opposite to the +Z direction side relative to the liquid injection head (see Figs. 15 and 22).
Regarding claim 10, Kurata further discloses the head unit according to claim 8, wherein the liquid injection head further includes: an introduction section layout wall on which the liquid introduction section is disposed (see Fig. 22), the introduction section layout wall being oriented in the +Z direction (see Fig. 22); and an upper wall that is a wall on the -Z direction side opposite to the +Z direction side (see Fig. 22), and the channel member further includes: an emission port layout wall on which the liquid emission port is disposed (see Fig. 22), the emission port layout wall being opposed to the introduction section layout wall (see Fig. 22); and an opposing wall opposed to the upper wall (see Fig. 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 2009/0058917 A1) or Kurata et al. (US 2002/0039536 A1).
Regarding claim 6, Takata or Kurata further discloses the channel member according to claim 1, further comprising an emission port layout wall having the liquid emission port (see Takata’s Fig. 4) (see Kurata’s Fig. 22), wherein a screw insertion hole into which a screw is inserted is formed on the emission port layout wall, the screw serving to fix the channel member to the liquid injection head (It’s unclear whether Takata or Kurata discloses the use of a screw.  However, the use of a screw to fasten two objects is universally known and would have been obvious to use in Takata or Kurata for the purpose of reducing costs.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takata or Kurata, for the purpose of reducing costs.
claim 7, Takata or Kurata further discloses the channel member according to claim 6, wherein the plurality of liquid emission ports is aligned in the Y direction (see Takata’s Fig. 3) (see Kurata’s Figs. 8-9), and the screw insertion hole is located between a first liquid emission port and a second liquid emission port among the plurality of liquid emission ports (Neither Takata nor Kurata appears to explicitly disclose this, but it would be obvious to locate screws in this region for the purpose of maximizing structural integrity.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takata or Kurata, for the purpose of maximizing structural integrity.
Regarding claim 9, Takata or Kurata further discloses a head unit comprising: the channel member according to claim 6; and a liquid injection head having a liquid introduction section oriented in a + Z direction that is a gravity direction, wherein the liquid feeding port is located on a -Z direction side opposite to the +Z direction side relative to the liquid injection head (see Takata’s Fig. 4) (see Kurata’s Figs. 15 or 22).
	
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Nakamura et al. (US 2008/0158284 A1) is considered pertinent to applicant's disclosure and is cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

February 25, 2021